Title: To Thomas Jefferson from John Page, 11 January 1792
From: Page, John
To: Jefferson, Thomas


          
            Dear Sir
            Philada. Jany. the 11th. 1792.
          
          I mentioned when I last saw you the Scarcity of Money in Virga. my Disappointments there in Collections of Debts, and in new Sales, but then hoped that the Sacrifices I was making there, would gain me Credit for my Punctuality and that my Creditors would not disturb me here. I hoped that the Sale of my ¼ of a Share in the Dismall Swamp Co. and 500 Acres, adjoining the Company’s 40000 Acres, which I have, and the Mill which I bought of my Nephew L. Burwell for £900, which must be sold early next Month under the Deed of Trust to pay J. Jamieson £688 would raise a Surplus sufficient to take up the two Bills which I drew to pay for Captn. Lilly at New-York and which by the heavy Damages there and 7 pr. Ct. Intt. amount to about 630 Dollars. But the Bill holders are so impatient as to press on my Indorser, threatening him with a Suit, which has harried him here, where he has harrassed me several Days. On his first Arrival I applyed to Mr. Jms. Brown of Richmond Mr. Donald’s Agent who happened to be here on his way to New-York to take my 13 Hhds of Tobo. which are at New-York sent there for the Purpose of taking up these Bills, and seven other Hhds at Rosewell, which if the 13 would  command a tolerable Price were to be sent there also and to indorse my Bill for the Amt. of the Bills which are protested. This he readily agreed to do, but being informed that a Mr. Few of this City will give a Guinea pr. hundd. for such Tobo. Brown as my Friend insists that I ought not to make such a Sacrifice as I should by drawing, since Tobo. does not sell in London for half as much as Mr. Few talks of giving for it here, that therefore he will not indorse the Bills till he has been to New-York and seen my Tobo. and can know whether I cannot negotiate this Business in some other way. Mr. Nicholson the Indorser is not willing to wait for his Return. I have therefore to request that you will pass with me our joint Notes of the Bank of North America for the Sum of 630 Dollars which I propose to take up by a Loan from the Bank of the U. States which would gain me time to look out for Money due to me, or to raise it by Sales. In the mean Time to secure you against the Accident of my Death, I propose to give you my Bond for the 630 Dollars. I pledge myself if I live you shall not be called on, and if I die my Son shall not suffer you to pay the Bank. I thank God even at the low Rates at which my Property has been selling I can pay every Debt which can possibly be demanded of me and reserve Rosewell and about 70 Negros.—I am dear Sir yrs.,
          
            John Page
          
          
            I have avoided applying to a Member of Congress that I may remain as free as possible from any Influence which an Obligation might have or be supposed to have on my Votes.
          
          
            J. P.
          
        